      Case 2:19-cv-02041-GMB Document 65 Filed 03/16/20 Page 1 of 42            FILED
                                                                       2020 Mar-16 PM 03:31
                                                                       U.S. DISTRICT COURT
           IN THE UNITED STATES DISTRICT COURT                             N.D. OF ALABAMA
           FOR THE NORTHERN DISTRICT OF ALABAMA
                      SOUTHERN DIVISION

DR. JEFFREY D. MILNER,
MD, PHD & C & J
SCIENCES, LLC,



V.

TEAM HEALTH AKA SOUTHEAST                  CASE NO: 2:19-cv-02041-GMB
ER PHYSICIANS, PA;
BAPTIST HEALTH SYSTEMS MONTGOMERY;
BAPTIST MEDICAL CENTER EAST;
BAPTIST HEALTH SYSTEMS, BAPTIST
MEDICAL CENTER SOUTH & PRATTVILLE
BAPTIST; JOHN LEWIS, MD; NEAL
JOHNS, MD; ERIC MORGAN, MD; DR. JON
CUBA, MD; GINGER HENRY; ST.
VINCENT’S BLOUNT; ANDALUSIA HEALTH;
DR. KRISTI WITCHER; AND DR. DERIC
JONES,
             Case 2:19-cv-02041-GMB Document 65 Filed 03/16/20 Page 2 of 42


          PLAINTIFFS’ THIRD AMENDED AND RESTATED COMPLAINT1

         Comes now the plaintiffs, by counsel and makes the

    following complaint in the above action:

                                 A.   PARTIES

        1.    The plaintiff's name is Jeffrey D. Milner. Plaintiff

    is a resident of Jefferson County, Alabama and at all times

    relevant hereto was an “employee” of Team Health, Baptist

    Health Systems Montgomery, Prattville Baptist, Baptist Health,

    Baptist South and its affiliates. He is the owner of C & J

    Sciences, LLC which is headquarted in Vestavia Hills, Alabama.

    C & J Sciences is the alter ego of plaintiff and both

    plaintiffs are hereinafter referred to as “plaintiff.”

        2.    Defendant Jon Cuba, MD, John Lewis, MD and Neal

    Johns, MD at all times relevant hereto, were employed by Team

    Health and their address is 1431 Centerpoint Blvd, Suite 100,

    Knoxville, TN 37932. At all times relevant hereto, they

    supervised and oversaw the plaintiff’s employment with Team

    Health and with other defendants. They each directly

    participated in and assisted in terminating the Plaintiff

    because of plaintiff’s complaints about violations of federal

    law and racial discrimination.

        3.    Defendant Team Health (Team Health) is licensed to do

business in Alabama and its address 1431 Centerpoint Blvd, Suite 100,




1 Plaintiff made a spelling, grammatical and a date correction, including in certificate
of service, but made no substantive or material changes to said complaint

                                            2
            Case 2:19-cv-02041-GMB Document 65 Filed 03/16/20 Page 3 of 42
Knoxville, TN 37932. It operated ER’s at Defendant St. Vincent’s in Blount

County, Defendant Baptist Health Systems and affiliates, DCH and at

Defendant Andalusia Health in Andalusia, Alabama.         Team Health is

accredited by the JCAHO is obligated to provide and either provides and/or

should provide a broad spectrum of emergency services as defined by the

EMTALA.    It directly participated in and assisted in terminating the

Plaintiff because of plaintiff’s complaints about violations of federal

law and racial discrimination.

      4.     Defendant Deric Jones, Md is employed at DCH Hospital

 in Tuscaloosa, Alabama.      He directly participated in and

 assisted in terminating the Plaintiff because of plaintiff’s

 complaints about violations of federal law and racial

 discrimination.

     5.      Defendant St. Vincent’s Blount, 150 Gilbreath Dr,

Oneonta, AL, is a health care entity authorized to do business

in Alabama. It directly participated in and assisted in

terminating the Plaintiff by making false statements about the

plaintiff to Team Health.


     6.      Defendant Dr. Kristi Witcher, CEO of Baptist South,

and Defendant Ginger Henry, past CEO of Prattville Baptist, are

employed by Baptist Health Montgomery and their address is 4371

Narrow Lane Road #100, Montgomery, AL 36116. They directly

participated in and assisted in terminating the Plaintiff

because of plaintiff’s complaints about violations of federal

law and racial discrimination.

    7.      Prattville Baptist and Baptist South are affiliates of


                                          3
           Case 2:19-cv-02041-GMB Document 65 Filed 03/16/20 Page 4 of 42
Baptist Health Systems, Montgomery and their address is 4371

Narrow Lane Road #100, Montgomery, AL 36116. The legal name for

said entities is The Health Care Authority for Baptist Health.

These entities are also referred to collectively and per their

corporate control as “Baptist Health” or “Baptist Health

Systems”. They directly participated in and assisted in

terminating the Plaintiff because of plaintiff’s complaints

about violations of federal law and racial discrimination.

     8.   Eric Morgan, PhD was CEO of Prattville Baptist and

administrator “on call” on the date of the Prattville EMTALA

violation and his address is 4371 Narrow Lane Road #100,

Montgomery, AL 36116.    He directly participated in and assisted

in the conspiracy to terminate the Plaintiff because of

Plaintiff’s complaints about violations of federal law.

      9. Defendant Andalusia is a business operating under the

laws of the State of Alabama and its address is 849 South 3 Notch

Street, Andalusia, Alabama 36420. It directly participated in and

assisted in the conspiracy to terminate the Plaintiff because of

Plaintiff’s complaints about violations of federal law.


                         B.    JURISDICTION

      This action is brought pursuant to the Emergency Medical

Treatment & Labor Act (EMTALA), 42 U.S.C. § 1395, et. seq., to state

common law contract, interference with business relations and

defamation theories, the False Claims Act, 31 U.S.C. § 3729-3733,

et. seq., the Anti-Kickback Statute, 42 U.S.C. § 1320a-7b, et.

seq., et. seq, the Civil Rights Act codified at 42 U.S.C. 1981

                                         4
              Case 2:19-cv-02041-GMB Document 65 Filed 03/16/20 Page 5 of 42
et.seq.      This Court has federal question jurisdiction pursuant to

28 U.S.C. § 1331 and supplemental jurisdiction of state claims

pursuant to 28 U.S.C. § 1367.

                               C.   FACTS

        1.   Plaintiff is a graduate of Emory University and the

    University of Alabama at Birmingham’s Medical School and

    Graduate School of Sciences. He has a PhD in Biochemistry and

    Molecular Genetics along with his medical degree. The plaintiff

    is board certified in emergency medicine. He has also done

    research at the famed Woods Hole Research facility in Cape Cod,

    Massachusetts and at UAB. The plaintiff C & J Sciences is

    plaintiff Milner’s alter ego per his contract and both entities

    will be referred to collectively as “Plaintiff” or “Dr. Milner”.

        2.   On or around October 8, 2012, Plaintiff was recruited by

    Team Health to work part time at DCH in Tuscaloosa.         Plaintiff

    started in Dec 2011 and signed an agreement with Team Health in

    Birmingham on or around the same time.      He was terminated by

    Baptist Health Systems2 and Team Health on or around December

    18, 2017 because he engaged in a pattern of protected and

    federally mandated regulatory reporting and whistleblowing to

    protect patients but that might cost Team Health and Baptist

    Health money and business relationships.

                   2011/2012 Retaliatory Act Leading to

             Termination – Reporting Derogatory Jokes at DCH



2
 Upon information and belief, Baptist Health Systems Montgomery is the parent company of
Baptist South, Prattville Baptist and Baptist Montgomery. They are hereinafter also
collectively referred to as Baptist Health.

                                            5
         Case 2:19-cv-02041-GMB Document 65 Filed 03/16/20 Page 6 of 42
    3. It wasn't very long when various black staff spoke with

the Plaintiff privately about the racist commentary by Dr. Deric

Jones, the medical director and a white male. It was common

knowledge among staff and patients that Dr. Jones used offensive

racial jokes and comments routinely. The plaintiff reported said

improper and illegal comments to the onsite medical director

(who happened to be Dr. Jones) for the hospital and employed by

Team Health and as further identified in the charts below. This

was the protocol for reporting mandated administrative and

regulatory violations.

    4. Namely, as Plaintiff was working with one of his scribes,

Dr. Deric Jones asked them if "[they] walked the way [they] did

because [they] were black or just cool."

   5. Plaintiff thought the comment was derogatory and Plaintiff

told him so.    After that, Dr. Deric Jones started making

complaints about him because of his complaint about improper

racial jokes.    Some of the medical staff told him confidentially

that Dr. Deric Jones was bringing up issues at the medical

executive committee that should have been handled privately

between us.

   6. After a while,     Plaintiff decided to file an EEOC

complaint and met with Dr. Neil Christen (Team Health State

Medical Director), a white male, and Marcia Stiles-Lucas, (Team

Health VP of Operations), a white female to discuss the matter

at a local restaurant on the southside of Birmingham.        Team

Health strongly encouraged him not to file a complaint.        In



                                       6
              Case 2:19-cv-02041-GMB Document 65 Filed 03/16/20 Page 7 of 42
    exchange, they promised to pay him more, make him a member of

    the Travel Team and take him off the schedule at DCH.          This

    began a pattern and practice by Team Health and its executives

    of discouraging the plaintiff from making mandated

    administrative and regulatory complaints and re-assigning the

    plaintiff after such complaints were made.

       7.   After taking the Plaintiff off the DCH schedule as a

direct result of his complaints about racist comments, Plaintiff

started working at Lakeland, Decatur General, Andalusia and

Vaughan.     Additionally, the following chart details this report:

2012 Discrimination Report (Chart 1) -

a. Location of report and complaint: 2011-2012 – Offensive racial comments and jokes
b. Date of report and complaint: 2011-2012 DCH/2011-2012 Call to Team Health and met with
Dr. Christen and Dr. Stiles at Bottega
c. Who report made to: Deric Jones, Medical Director3 at DCH & Dr. Christen, State Medical
Director
d. Who made report: Plaintiff
e. What person or entity said or did in response to report or complaint: Deric Jones
didn’t do anything and then plaintiff heard that he began making petty complaints against
plaintiff at DCH medical executive meetings, for example Dr. Jones falsely claimed that
Dr. Milner taking a simple bathroom break placed a patient in danger; Dr. Christen and
Ms. Stiles of Team Health did not investigate the discrimination claim and even said that
if the plaintiff filed a whistleblower complaint that it would ruin Team Health’s
relationship with DCH because the EEOC would bring a lot of investigators in and it would
be a mess
f. Substance of report or complaint: offensive racial jokes that plaintiff overheard and
had reported that there was a general consensus among staff and patients that Dr. Jones
made offensive racial jokes and comments
g. Specific retaliatory act(s): transferred plaintiff from DCH in 2012 because of
retaliatory report; terminated in 2017 because of impact of retaliatory reports on Team
Health’s bottom line; false statements made by Dr. Jones at medical executive committee
at DCH; in 2018 Dr. Raul Pinon at Vaughan told plaintiff that Team Health wanted him off
the schedule and he said this is a bad situation developing; 2014 false evaluation from
Dr. Deric Jones to the VA Hospital
h. Who directly terminated plaintiff: Dr. Jon Cuba, Team Health, Ginger Henry & Baptist
Health
i. Who contributed to plaintiff’s termination: Neil Johns, MD, Team Health, Baptist
Defendant Affiliates, STV Blount, Andalusia, John Lewis, MD, Kristi Witcher, Eric Morgan
and Dr. Deric Jones
j. Info relied on by person who terminated plaintiff to support 2017 termination: Baptist
Montgomery’s & Ginger Henry’s false statements and Deric Jones’ false statements and
false evaluations; Ginger Henry falsely stated to Baptist officials that the plaintiff’s
care of her mother was substandard and her mother was unhappy with plaintiff’s treatment;
defendants’ complaints to Dr. Cuba about being unhappy with plaintiff’s whistleblowing


3 The medical directors were employed by Team Health and contract staff agents for the
hospital’s emergency room.

                                            7
             Case 2:19-cv-02041-GMB Document 65 Filed 03/16/20 Page 8 of 42
activity; reports to Team Health by its onsite medical directors about plaintiff’s
whistleblowing; false statements of defendants to Team Health




     Retaliatory Act Leading to Termination – January 18, 2014

  Reporting the Refusal of Mobile Infirmary to Accept a Transfer

                          Patient from Andalusia

    8. Consistent with Team Health’s pattern of reassigning him

after making lawfully protected complaints about unlawful

employment activities and refusing to reject critical and

unstable patients in the ER, Plaintiff was abruptly taken off the

schedule by Team Health at Andalusia specifically because

Plaintiff threatened to file an EMTALA violation against

Andalusia.    Andalusia disciplined the Plaintiff for making an

EMTALA complaint to Andalusia about Mobile Infirmary for Mobile

Infirmary’s refusal to accept a critical patient and thereby

advancing the conspiracy to ultimately have the Plaintiff

terminated for engaging in lawfully protected reporting

conduct. This occurred around January 18, 2014.

    9.    The same day, Plaintiff was called by a Team Health

representative, who said the hospital admin at Andalusia was very

upset about his complaints about Mobile Infirmary’s refusal to

reject a critical patient and that the Plaintiff was being

reassigned to Baptist Health in Montgomery. Team Health and

Andalusia harassed, bullied and discriminated against the

Plaintiff for engaging in the above protected acts and conspired

to get the Plaintiff fired.


                                            8
            Case 2:19-cv-02041-GMB Document 65 Filed 03/16/20 Page 9 of 42
   The following chart further details this incident:




January 18, 2014 EMTALA Report (Chart 2) -

a. Location of report and complaint: Andalusia Hospital – Staff’s failure to follow
transfer order for critical patient
b. Date of report and complaint: January 18, 2014
c. Who report made to: Charge Nurse, Nursing Supervisor, Team Health Executives
d. Who made report: Plaintiff
e. What person or entity said or did in response to report or complaint: Team Health told
plaintiff that Andalusia administration is “pissed” that plaintiff threatened to file an
EMTALA complaint and told defendant to “stop whatever he was doing” and the Andalusia and
Team Health and Andalusia administration wanted plaintiff off the schedule at Andalusia
f. Substance of report or complaint: a patient needed to be transferred to Mobile
Infirmary because it was a higher level of care for cardiac emergencies, Mobile Infirmary
refused and said refusal violated EMTALA plaintiff is required by law to report the same
g. Specific retaliatory act(s): reduced shifts at Andalusia and transferred plaintiff
from Andalusia in February 2014; Team Health ridiculed plaintiff by chastising plaintiff
for whistleblower EMTALA complaint; terminated in 2017 because of impact of retaliatory
reports on Team Health’s and Andalusia’s bottom line
h. Who directly terminated plaintiff: Dr. Jon Cuba, Team Health, Ginger Henry & Baptist
Health
i. Who contributed to plaintiff’s termination: Neil Johns, MD, Team Health, Baptist
Defendant Affiliates, STV Blount, Andalusia, John Lewis, MD, Kristi Witcher, Eric Morgan
and Dr. Deric Jones
j. Info relied on by person who terminated plaintiff to support 2017 termination: Baptist
Montgomery’s & Ginger Henry’s false statements and Deric Jones false statements; false
evaluations; Ginger Henry falsely stated to Baptist officials that the plaintiff’s care
of her mother was substandard and her mother was unhappy with plaintiff’s treatment and
Andalusia’s desire to get rid of plaintiff and complaints to Team Health about
plaintiff’s EMTALA whistleblowing; defendants complaints to Dr. Cuba about being unhappy
with plaintiff’s whistleblowing activity; reports to Team Health by its onsite medical
directors of plaintiff’ whistleblowing; false statements of defendants to Team Health


                        Retaliatory Act Leading to

    Termination May 2014 – Reporting Opioid Prescription Fraud

                           at Prattville Baptist

    10.   Plaintiff started working at Baptist Health in March

2014 then Prattville Baptist in May 2014.           Plaintiff was warned

that Prattville was a nasty and malignant place to work and that

the administration catered to the drug addicted patients,

especially patients with an opioid addiction.

    11.   The Plaintiff discovered that doctors at Prattville

Baptist were coerced to overprescribe opioids or risk
                                             9
            Case 2:19-cv-02041-GMB Document 65 Filed 03/16/20 Page 10 of 42
retaliation which could lead to plaintiff’s termination.              Most

patients who were recipients of the opioid over-prescriptions

are poor in the rural Alabama city and those prescriptions are

mostly covered by Medicaid and other subsidized government

health coverage. Because it was proper, Plaintiff reported the

illegal practice to Team Health, Prattville Baptist and Baptist

Health and reported his stated dissatisfaction to Team Health

about being assigned there.        The following chart documents the

same:

May, 2014 False Claims/Anti-Kickback Report (Chart 3) -

a. Location of report and complaint: Prattville Baptist – opioid prescription fraud
b. Date of report and complaint: May 2014 – May 2017
c. Who report made to: Medical Director, Eric Morgan, PhD, Ginger Henry, CEO, Team
Health, Jon Cuba, MD, Neal Johns, MD, Jon Lewis, MD
d. Who made report: Plaintiff
e. What person or entity said or did in response to report or complaint: Patients are
demanding opioids and prescriptions that are not medically necessary and when plaintiff
reported to Baptist and Team Health officials about this the Baptist officials said they
have to keep the drug addicts happy and he should give them a little something
f. Substance of report or complaint: Opioid fraud
g. Specific retaliatory act(s): Team Health, Eric Morgan, Prattville Baptist and Ginger
Henry took plaintiff off the schedule in 2017; Ginger Henry, Kristi Witcher and Eric
Morgan began campaign to destroy plaintiff’s credibility and reputation, reduced shifts
at Prattville and eventually transferred plaintiff from Prattville; Team Health ridiculed
plaintiff by chastising plaintiff for whistleblower EMTALA complaint; and terminated him
in 2017 because of impact of retaliatory reports on Team Health’s and Baptist’s bottom
line
h. Who directly terminated plaintiff: Dr. Jon Cuba, Team Health, Ginger Henry & Baptist
Health
i. Who contributed to plaintiff’s termination: Neil Johns, MD, Team Health, Baptist
Defendant Affiliates, STV Blount, Andalusia, John Lewis, MD, Kristi Witcher, Eric Morgan
and Dr. Deric Jones
j. Info relied on by person who terminated plaintiff to support 2017 termination: Baptist
Montgomery’s & Ginger Henry’s false statements and Deric Jones false statements; false
evaluations; Ginger Henry falsely stated to Baptist officials that the plaintiff’s care
of her mother was substandard and her mother was unhappy with plaintiff’s treatment and
Andalusia’s desire to get rid of plaintiff and complaints to Team Health about
plaintiff’s EMTALA whistleblowing; defendants complaints to Dr. Cuba about being unhappy
with plaintiff’s whistleblowing activity; reports to Team Health by its onsite medical
directors


    12.   Plaintiff was first introduced to Ginger Henry, then CEO

while at Prattville Baptist.




                                           10
           Case 2:19-cv-02041-GMB Document 65 Filed 03/16/20 Page 11 of 42




  May 8, 2014 and 2017 Retaliatory Act Leading to Termination –

    Objecting to a Fraudulent Order to Transfer an Unstable ER

    Patient and Report about a Physician’s Refusal to Treat a

                          Critical ER Patient

  a. Retaliation for Prattville Baptist/Jackson Hospital EMTALA

                                Incident

    13. On May 8, 2014, a patient presented with an acute MI and

Plaintiff asked the staff to call the cardiologist.         Plaintiff

was asked by the unit clerk if Plaintiff wanted to call Jackson

Hospital or Baptist South and Plaintiff replied, please call

Baptist South.

   14. Plaintiff requested immediate catherization but he

recommended thrombolytics and transfer after the patient was

stabilized.

   15. While Plaintiff was finishing up in the ICU, Plaintiff was

told that Debbie, a staff nurse, had changed his transfer plans,

notified another cardiologist and was in the process of defying

his orders and transferring the patient to Jackson hospital.

   16.   Plaintiff arrived back in the ER as EMS was getting ready

to transfer the patient.     After speaking with the patient and her

family, they decided to send the patient to Baptist South and in

defiance of the improper order to the contrary.

   17. Debbie changed the plaintiff’s transfer orders without the

plaintiff’s permission and placed the patient in serious



                                         11
             Case 2:19-cv-02041-GMB Document 65 Filed 03/16/20 Page 12 of 42
danger.     Plaintiff believes    she forged his name on the forms

because Plaintiff never signed her orders changing the transfer

to Jackson. Plaintiff is very disheartened and disappointed that

any of the Prattville staff would intervene in such a way that

could place his patients in danger. Debbie undermined the

credibility of not only herself but the entire Prattville nursing

staff and nursing leadership.

    18. Plaintiff met with Ginger Henry, CEO, and Dr. Rios the

next day.     Suddenly, Ginger chastised the Plaintiff for reporting

the EMTALA violation and then Ginger Henry was given a promotion

to an executive level at Montgomery Baptist Health System.             The

following chart summarizes this incident:

May 8, 2014 EMTALA Report (Chart 4) -

a. Location of report and complaint: Prattville Baptist – EMTALA
b. Date of report and complaint: May 8, 2014
c. Who report made to: Julia Maha, Team Health Medical Director, Dr. Julio Rios, Ginger
Henry, CEO, Team Health, Jon Cuba, MD, Neal Johns, MD, Jon Lewis, MD
d. Who made report: Plaintiff
e. What person or entity said or did in response to report or complaint: Held a meeting
about transfer incident and turned focus on plaintiff stating that plaintiff looked angry
and used a curse word; did nothing in regard to complaint
f. Substance of report or complaint: EMTALA – Failure to follow transfer order
g. Specific retaliatory act(s): Team Health, Eric Morgan, Prattville Baptist and Ginger
Henry took plaintiff off the schedule in 2017; Ginger Henry, Kristi Witcher and Eric
Morgan began campaign to destroy plaintiff’s credibility; Team Health ridiculed plaintiff
by chastising plaintiff for whistleblower EMTALA complaint; terminated plaintiff in 2017
because of impact of retaliatory reports on Team Health’s and Baptist’s bottom line; and
Dr. Cuba told plaintiff he has an impressive CV but plaintiff’s name keeps coming up
among hospital administrators about whistleblowing and that’s a problem
h. Who directly terminated plaintiff: Dr. Jon Cuba, Team Health, Ginger Henry & Baptist
Health
i. Who contributed to plaintiff’s termination: Neil Johns, MD, Team Health, Baptist
Defendant Affiliates, STV Blount, Andalusia, John Lewis, MD, Kristi Witcher, Eric Morgan
and Dr. Deric Jones
j. Info relied on by person who terminated plaintiff to support 2017 termination: Baptist
Montgomery’s & Ginger Henry’s false statements and Deric Jones false statements; false
evaluations; Ginger Henry falsely stated to Baptist officials that the plaintiff’s care
of her mother was substandard and her mother was unhappy with plaintiff’s treatment and
Andalusia’s desire to get rid of plaintiff and complaints to Team Health about
plaintiff’s EMTALA whistleblowing; defendants complaints to Dr. Cuba about being unhappy
with plaintiff’s whistleblowing activity; reports to Team Health by its onsite medical
directors



    19. Of course, plaintiff was reassigned. Plaintiff started
                                           12
            Case 2:19-cv-02041-GMB Document 65 Filed 03/16/20 Page 13 of 42
splitting time between Vaughan Medical, Baptist Health and

Baptist South in June 2014 and at STV Blount and St Clair in

June 2015.

           b. Retaliation for Baptist South EMTALA Incident

    20. On or around 2017, the Plaintiff reported an EMTALA

violation where the orthopedist on call at Baptist South, in

effect, refused to treat a young, black male in a motor vehicle

accident by delaying treatment. The patient eventually died.

Plaintiff complained to Team Health Executives, charge nurses

and other representatives.        Specifically, see the following

chart:

2017 EMTALA Report (Chart 5) -

a. Location of report and complaint: Baptist South – EMTALA
b. Date of report and complaint: 2017
c. Who report made to: Harry Kim, Medical Director at Team Health and John Sullivan, MD,
Baptist South Team Health Medical Director, Team Health
d. Who made report: Plaintiff
e. What person or entity said or did in response to report or complaint: Held a meeting
about transfer incident and turned focus on plaintiff stating that plaintiff looked angry
and used a curse word; did nothing in regard to complaint
f. Substance of report or complaint: EMTALA – Failure to follow transfer order
g. Specific retaliatory act(s): Team Health, Eric Morgan, Prattville Baptist and Ginger
Henry took plaintiff off the schedule in 2017; Ginger Henry, Kristi Witcher and Eric
Morgan began campaign to destroy plaintiff’s credibility; Team Health ridiculed plaintiff
by chastising plaintiff for whistleblower EMTALA complaint; terminated plaintiff in 2017
because of impact of retaliatory reports on Team Health’s and Baptist’s bottom line; and
Dr. Cuba told plaintiff he has an impressive CV but plaintiff’s name keeps coming up
among hospital administrators about whistleblowing and that’s a problem
h. Who directly terminated plaintiff: Dr. Jon Cuba, Team Health, Ginger Henry & Baptist
Health
i. Who contributed to plaintiff’s termination: Neil Johns, MD, Team Health, Baptist
Defendant Affiliates, STV Blount, Andalusia, John Lewis, MD, Kristi Witcher, Eric Morgan
and Dr. Deric Jones
j. Info relied on by person who terminated plaintiff to support 2017 termination: Baptist
Montgomery’s & Ginger Henry’s false statements and Deric Jones false statements; false
evaluations; Ginger Henry falsely stated to Baptist officials that the plaintiff’s care
of her mother was substandard and her mother was unhappy with plaintiff’s treatment and
Andalusia’s desire to get rid of plaintiff and complaints to Team Health about
plaintiff’s EMTALA whistleblowing; defendants complaints to Dr. Cuba about being unhappy
with plaintiff’s whistleblowing activity; reports to Team Health by its onsite medical
directors


     Other Executives Who Conspired to Terminate Plaintiff for

                      Engaging in Protected Conduct
                                           13
          Case 2:19-cv-02041-GMB Document 65 Filed 03/16/20 Page 14 of 42
   21. Dr. Jon Cuba was the regional medical director in

2015.    Dr. Christen was the state medical director.          Plaintiff

was first introduced to Dr. Jon Cuba around 2016.         He

immediately had nothing good to say about the Plaintiff and he

said Plaintiff was the one that administration complained about

(i.e. the “goody two shoes” doctor who keeps reporting his

employer’s violations of the law).

   22.   Dr. Jon Cuba, Dr. John Lewis and Dr. Neal Johns, all

executives of Team Health, along with Dr. Kristen Witcher, CEO

of Baptist Health, and Ginger Henry, past CEO of Prattville

Baptist, each chastised him publicly and ridiculed the Plaintiff

because of his past complaints to his hospital clients and to

Team Health about improper racial comments, his unwillingness to

transfer a critical patient and unstable patient and his reports

about the opioid prescription violations at Prattville. They

each made false statements relied on by Team Health and Baptist

to terminate him.

   23. Dr. John Cuba, Dr. John Lewis and Dr. Neal Johns, all

white males, along with Dr. Kristen Witcher, CEO of Baptist

Health, and Ginger Henry, past CEO of Prattville Baptist, all

white females, did this in spite of and in contrast to their

public support for and silence about patients and nurses who

reported that Dr. Neil Christen, a white male, slammed doors and

made the nurses and patients afraid.

   24.   Exacerbating the situation, Plaintiff’s       scribes told

the plaintiff that they overheard Dr. Kristi Witcher many times



                                        14
            Case 2:19-cv-02041-GMB Document 65 Filed 03/16/20 Page 15 of 42
saying that Ginger Henry didn't like the Plaintiff and wanted

the Plaintiff off the schedule.        The continued retaliation by

Ginger Henry and the Baptist System of Montgomery, adopted and

ratified by Jon Cuba and Team Health, would prove devastating to

the plaintiff’s career.

    25.     Although the Plaintiff was credentialed to work all

over the state at Team Health facilities and had a good

professional relationship with the Vaughan medical director, Dr.

Raul Pinon, Plaintiff only made it through one shift.           In 2018,

Dr. Raul Pinon called the plaintiff after his shift and stated

Team Health wanted the Plaintiff off the schedule.           He said he

didn't know why because his long relationship with Vaughan was

excellent. The same thing happened at St Vincent’s.

   26.     As such, the Plaintiff was out of work until February

2018.     Plaintiff was scheduled to work 20 more shifts with Team

Health from December 2017 to January 2018 at a cost of $60,000.

Plaintiff was out of work for a month which cost him an

additional $50,000.      Furthermore, Plaintiff went back to work on

February 2018 at a greatly reduced pay rate and a damaged

reputation because of the conspiracy by Dr. Jon Cuba, Dr. Neil

Johns, Dr. John Lewis, Team Health, Baptist Health Montgomery,

Ginger Henry, Prattville Baptist and defendants herein to

terminate his contract and employment for his lawful reports of

violations of federal law, namely EMTALA, FCA, Anti-Kick Back

Statute and 42 U.S.C. 1981.

   27. Plaintiff was subjected to a systemic culture of



                                          15
          Case 2:19-cv-02041-GMB Document 65 Filed 03/16/20 Page 16 of 42
harassment and intimidation at Baptist Montgomery, Team Health,

Prattville Baptist and Baptist South.        At the same time, said

defendants allowed the sole cardiologist at Prattvile to work

while obviously intoxicated, while cursing and while fussing

with nearly every consult. The incidents clearly violated 42

U.S.C.’s prohibition against disparate treatment.

                         D. CAUSES OF ACTION

   The following are the “false statements” and “predicate acts”, also

referenced in the body of this response, they used to accomplish the same:

1. “False statements” are defined herein as:

   i. Statement that Dr. Milner’s lawful complaints were improper and not

supported by law and hospital policy were false. Dr. Milner’s complaints

were exactly what the EMTALA, False Claims/Anti-Kickback and anti-

discrimination laws require. Dr. Milner should have been hailed as a model

for training on regulatory compliance and not chastised.

   ii. Negative statements regarding his alleged below average job

performance were false. His reports evidenced high ethical and

professional competence and a commitment to his oath and he should have

been given a commendation and not disciplined.

   iii. Statements communicating that Dr. Milner was insubordinate while

attempting to transfer patients, refusing to discharge an unstable patient

and reporting discriminatory conduct were false. His conduct was lawful

and complied with hospital regulations and he should have been promoted

and not terminated.

   2. “Predicate Acts” are defined for purposes of the conspiracy claims


                                        16
            Case 2:19-cv-02041-GMB Document 65 Filed 03/16/20 Page 17 of 42
as:

      i. Retaliation by termination, by unfavorable employment transfers and

thru negative and false statements against Dr. Milner, an EMTALA

whistleblower, for reporting to Team Health and Baptist entities and

officials an effort by Prattville Baptist to force him to transfer an

unstable patient on May 8, 2014; reporting to Team Health and Baptist

officials a hospital staffer’s refusal at Baptist South to treat and

provide medical screening to a critical patient in 2017; and reporting to

Team Health and Andalusia another hospital’s refusal to accept a transfer

in March 2014.

      ii. Retaliation by termination, in unfavorable employment terms and

thru negative and false statements against Dr. Milner, a False

Claims/Anti-Kickback whistleblower, for reporting in 2014 to Team Health

and to Baptist officials that opioids were being over prescribed resulting

in improper billing to federal insurance agencies.

   iii. Retaliation by termination, in unfavorable employment terms and

thru negative and false statements against Dr. Milner, a racial

discrimination whistleblower, for reporting in 2011/2012 to DCH and Team

Health racial slurs and racially discriminatory statements made by a

staffer at DCH.

   The above are referred to collectively in this response as “false

statements” and as “predicate acts.” They show a clear pattern, especially

by Baptist and by team Health of ignoring and punishing the plaintiff for

whistleblower complaints.

              COUNT ONE - TEAM HEALTH, ANDALUSIA & BAPTIST SOUTH
                    (RETALIATION FOR EMTALA WHISTLEBLOWING)

                                          17
            Case 2:19-cv-02041-GMB Document 65 Filed 03/16/20 Page 18 of 42


   27. The plaintiff hereby incorporates the allegations in

 paragraph's one through twenty-six of this complaint as if set

 out fully herein.

  28.     From 2011 to 2017, defendant Team Health owned, operated,

maintained, managed and/or controlled a certain medical facility

known as Andalusia. The defendant provided emergency services as

defined by the EMTALA, rooms, laboratories, technicians, and

nursing services for patients confined in said facility.

    29.      In March, 2014, on May 8, 2014, and in 2017 the

plaintiff was an employee of Team Health and caring for patients

in the emergency rooms of Andalusia, Prattville and Baptist

South, respectively. In March 14, the Plaintiff reported that

Mobile Infirmary improperly refused to accept a critical

patient; in May 2014, the defendant Prattville refused an order

to transfer a critical patient; and in 2017, the Plaintiff

reported a doctor’s delay in treating a critical patient.

    30.    It was the duty of Team Health as aforesaid, by and

 through its licensed agents, servants and employees, to provide

 appropriate medical screening and stabilizing treatment for the

 patient injuries.

    31.    Not regarding its duty as defined above, Team Health

 disciplined, transferred, ridiculed, retaliated and otherwise

 terminated the Plaintiff for engaging in the above protected

 conduct in violation of the EMTALA.           Furthermore, these

 parties committed acts identified in Charts 1-5.


                                          18
              Case 2:19-cv-02041-GMB Document 65 Filed 03/16/20 Page 19 of 42
     32. As a direct and proximate result of the aforesaid, the

  plaintiff suffered lost wages, gainful employment, lost

  opportunities and extreme emotional and physical distress.

    WHEREFORE, the plaintiff prays that this Court will grant

 judgment against the defendant in an amount beyond the

 jurisdictional minimum of this court, mental anguish, pain and

 suffering, punitive damages, attorney fees and costs and grant

 such other relief as is just and appropriate.

                 COUNT TWO (TEAM HEALTH – RETALIATION FOR FALSE CLAIMS
                           ACT/ANTI KICKBACK WHISTEBLOWING)

        33.   The plaintiff incorporates by reference paragraphs one through

thirty-two as if fully set out herein.

     34.      In May 2014, Plaintiff was assigned to the toxic

 Prattville “opioid factory.”


    35. At all times mentioned herein, it became and was the duty

of Team Health to exercise due care and caution in the examination,

treatment and diagnosis of the patients with possible opioid

addictions and to ensure that it responsibly prescribed opioids

to avoid both addiction and unnecessary costs to Medicaid and

other subsidized health care for patients in this rural and poor

area.


   36. The Plaintiff complained about the opioid prescription and

billing abuse to Team Health and Baptist Health to no avail.

   37. Team Health through its agents Dr. Jon Cuba,

Dr. Neil Johns, Dr. John Lewis and its affiliate Ginger Henry

of Prattville Baptist and Dr. Kristi Witcher were guilty of and

                                            19
             Case 2:19-cv-02041-GMB Document 65 Filed 03/16/20 Page 20 of 42
conspired to terminate the plaintiff for reporting opioid

prescription abuse and unnecessary prescription costs borne

primarily by people with government health care. Upon information

and belief, the pressure to overprescribe came directly from the

opioid industry which oftentimes pays doctors and emergency

medical facilities for excessive opioid prescriptions. Also,

Baptist Health officials directly pressured plaintiff to

overprescribe unnecessary opioid prescriptions.

Furthermore, defendant Team Health committed acts identified in

Charts 1-5.

   38.     As a direct and proximate result of the aforesaid, the

plaintiff suffered lost wages, gainful employment, lost

opportunities and extreme emotional and physical distress.

      WHEREFORE, the plaintiff prays that this Court will grant

 judgment against the defendant in an amount beyond the

 jurisdictional minimum of this court, punitive damages and grant

 such other relief as is just and appropriate.

                      COUNT THREE - TEAM HEALTH

                       (RESPONDEAT SUPERIOR)

    39.     The plaintiff hereby incorporates the allegations in

  paragraph's one through thirty-eight of this complaint as if

  set out fully herein.

     40.     From 2011 to 2017, defendant Team Health owned,

operated, maintained, managed and/or controlled a certain

emergency medical facilities such as Prattville Baptist, Baptist

Health Montgomery, Andalusia, St. Vincent’s Blount, Baptist South

                                           20
                Case 2:19-cv-02041-GMB Document 65 Filed 03/16/20 Page 21 of 42
and Baptist Health. The defendant provided rooms, laboratories,

technicians, and nursing services for patients confined in said

facility.


         41.     From 2011 to 2017, the plaintiff served as an ER

 physician in said facilities.

         42. It was the duty as aforesaid, by and through its licensed agents,

servants and employees, to exercise ordinary care and caution in the care

and treatment of ER patients and compliance with federal EMTALA, FCA, AKS

& 42 U.S.C. 1981.

         43. Not regarding its duty as defined above, the defendant, by

 and through its authorized agents, servants, and employees, was

 guilty of retaliating against the plaintiff for reporting violations of and

  attempting to follow these federal laws.

   44.     As a direct and proximate result of the aforesaid, the

 plaintiff suffered termination of employment, lost contracts,

 extreme emotional distress, lost wages and other damages.

         WHEREFORE, the plaintiff prays that this Court will grant

 judgment against the defendant in an amount beyond the

 jurisdictional minimum of this court, punitive damages and grant

 such other relief as is just and appropriate.

                COUNT FOUR - TEAM HEALTH (CORPORATE LIABILITY)
    45.        The plaintiff hereby incorporates the allegations in

paragraph's one through forty-four of this complaint as if set out

 fully herein.

   46.     From 2011 to 2017 and at all times referenced hereinabove,

the defendant Team Health’s supervisors, physicians, nurses,

                                              21
             Case 2:19-cv-02041-GMB Document 65 Filed 03/16/20 Page 22 of 42
independent contractors, employees, including but not limited to

Dr. Jon Cuba, Dr. Neil Johns, Dr. John Lewis and its affiliate

St. Vincent’s Blount, Ginger Henry of Prattville Baptist, and Dr.

Kristi Witcher, Andalusia, Baptist Health, Baptist South and

treating nurses herein, acted for defendant Team Health, under

defendant Team Health’s control and authority.

    Defendant Team Health’s supervisors, physicians, independent

contractors, employees, including, but not limited to, Dr. Jon Cuba

and treating nurses herein, acted within the line and scope of their

authority.      The defendant Team Health had supreme control and

direction of its supervisors, physicians, nurses, independent c

contractors, employees, including but not limited to Dr. Jon Cuba,

Dr. Neil Johns, Dr. John Lewis and its affiliate Ginger Henry

of Prattville Baptist, Dr. Kristi Witcher and treating nurses

herein.   Defendant Team Health defined their duties and the manner

in which they executed their duties and other wise held them out

and/or permitted their appearance as its agents.

   47. At all times mentioned herein, there was an absence of company

policies, written or oral, which foster the appropriate resolution

of EMATALA, prescription fraud and discrimination reports like

the ones involving the plaintiff. Furthermore, the defendant Team

Health failed to provide proper supervision, proper investigation

into the background of the above named and physicians and staff

and proper training regarding whistleblowers claims.

    48.   As a direct and proximate result of the aforesaid, the

 plaintiff suffered loss of employment, lost wages, lost



                                           22
             Case 2:19-cv-02041-GMB Document 65 Filed 03/16/20 Page 23 of 42
opportunity, extreme emotional and physical distress.

   WHEREFORE, the plaintiff prays that this Court will grant judgment

 against the defendant in an amount beyond the jurisdictional

 minimum of this court, punitive damages and grant such other

 relief as is just and appropriate.

COUNT FIVE (TEAM HEALTH – 42 U.S.C. 1981 RETALIATION AND DISCRIMINATION)

   49.     The plaintiff incorporates by reference paragraphs one through

forty-eight as if fully set out herein.

  50.    On or around March 2014 the Plaintiff reported racial jokes made by

Dr. Deric Jones, a white male.

  51.    Team Health staff, Dr. Neil Christen and Marcia Lucas, belittled

the complaint, encouraged the Plaintiff not to file an EEOC complaint and

transferred the Plaintiff instead of dealing with the inappropriate

conduct.     They even offered to pay the Plaintiff more to stay quiet.

  52. Unfortunately, these measures did not work in the long run.              Team

Health permitted Dr. Deric Jones to make negative comments about and

ultimately adopted and ratified his views by firing the plaintiff in

retaliation for this report and a series of reports he made about

violations of federal law, including 42 U.S.C. 1981, designed to protect

whistle blowers.     Defendant Deric Jones and Team Health then preventing

the plaintiff from getting work at other agencies they controlled or had

influence with. Furthermore, defendant Team Health and Dr. Jones committed

acts identified in Charts 1-5.

        WHEREFORE, the plaintiff prays that this Court will grant

judgment against the defendant in an amount beyond the

jurisdictional minimum of this court, punitive damages and grant

                                           23
             Case 2:19-cv-02041-GMB Document 65 Filed 03/16/20 Page 24 of 42
 such other relief as is just and appropriate.

                COUNT SIX – TEAM HEALTH (BREACH OF CONTRACT)
  53.     The plaintiff hereby incorporates the allegations in

paragraph's one through fifty-two of this complaint as if set out

fully herein.


   54. Defendant Team Health recruited the Plaintiff and agreed in its

contract to provide the plaintiff with gainful opportunities to operate

and serve in ER’s around the state and to work exclusively for it.


    55.    The plaintiff complied with all terms of said agreement but was

terminated and not paid for all the work that he did and not properly

compensated upon separated per the contract.          Said agreement encourages

compliance with the law and Team Health terminated him for making lawful

complaints about violations of federal and state law and also failed to

give the plaintiff proper notice of his termination as required by the

contract.     Team Health also violated the contract’s confidentiality clause

by improperly contacting and releasing information to third parties about

the plaintiff.     Furthermore, defendant Team Health committed acts

identified in Charts 1-5.


    56.    As such, Team Health breached said agreement.

   WHEREFORE, the plaintiff prays that this Court will grant judgment

 against the defendant in an amount beyond the jurisdictional

 minimum of this court, punitive damages, attorney fees and costs

 and grant such other relief as is just and appropriate.

                COUNT SEVEN - TEAM HEALTH (INTERFERENCE WITH
                       BUSINESS RELATIONSHIPS)
    57. The plaintiff hereby incorporates the allegations in
                                           24
            Case 2:19-cv-02041-GMB Document 65 Filed 03/16/20 Page 25 of 42
 paragraph's one through fifty-six of this complaint as if set

 out fully herein.

   58.   Defendant Team Health contacted multiple health care

entities and told them not to employ the Plaintiff.          This

interference was a direct result and because of plaintiff’s

complaints about unlawful discrimination, ER discharges and

irregular opioid prescriptions. Said conduct amounts to a

violation of the common law prohibition against unlawful

interference with business relationships as the comments were

false statements, unprivileged and prohibited by the contract

with the plaintiff rendering them malicious and in bad faith.

Furthermore, defendant Team Health committed the acts identified

in Charts 1-5.

   59.   As a direct and proximate result of the aforesaid

breaches the plaintiff suffered termination, lost business

opportunities, lost wages, extreme emotional and physical

distress.

  WHEREFORE, the plaintiff prays that this Court will grant judgment

against the defendant in an amount beyond the jurisdictional

minimum of this court, punitive damages, attorney fees and costs

and grant such other relief as is just and appropriate.

                 COUNT EIGHT - TEAM HEALTH (DEFAMATION)


  60.       The plaintiff hereby incorporates the allegations in

paragraph's one through fifty-nine of this complaint as if set

out fully herein.

  61.       From 2014 to present, Defendant Team Health made false

                                          25
            Case 2:19-cv-02041-GMB Document 65 Filed 03/16/20 Page 26 of 42
and defamatory statements accusing the Plaintiff of poor job

performance and of being an angry person in order to sway

affiliates and partners from hiring the Plaintiff. Furthermore,

defendant Team Health committed the following acts:

       a. Team Health told officials at Vaughan in Selma to

terminate the plaintiff based on false statements regarding its

authority to prevent the plaintiff from working;

       b. caused St. Vincent’s hospitals to have avoid the

plaintiff because of false statements;

       c.   Furthermore, defendant Team Health committed acts

identified in Charts 1-5.

 62.        As a direct and proximate result of the aforesaid

breaches and fraud, the plaintiff suffered lost wages, lost

employment, lost opportunities, death, extreme emotional and

physical distress.

 WHEREFORE, the plaintiff prays that this Court will grant

judgment against the defendant in an amount beyond the

jurisdictional minimum of this court, punitive damages, attorney

fees and costs and grant such other relief as is just and

appropriate.



  COUNT NINE (DR. JON CUBA, MD, DR. NEIL JOHNS, DR. JOHN LEWIS,

 TEAM HEALTH, BAPTIST HEALTH SYSTEMS, MONTGOMERY, GINGER HENRY,

 PRATTVILLE BAPTIST, DR. KRISTI WITCHER, ERIC MORGAN, DR. DERIC

  JONES, BAPTIST SOUTH & ANDALUSIA - CONSPIRACY TO WRONGFULLY

TERMINATE PLAINTIFF FOR REPORTING FALSE CLAIMS ACT WHISTLEBLOWER



                                          26
            Case 2:19-cv-02041-GMB Document 65 Filed 03/16/20 Page 27 of 42
 VIOLATIONS, ANTI-KICKBACK WHISTLEBLOWER VIOLATIONS, 42 U.S.C.

 WHISTLEBLOWER VIOLATIONS AND EMTALA WHISTLEBLOWER VIOLATIONS)

   63.      The plaintiff incorporates by reference paragraphs one

through sixty-two as if fully set out herein.

   64       Between 2011 and present, Dr. Jon Cuba, Dr. Neil Johns,

Dr. John Lewis, Team Health, Baptist Health Systems Montgomery,

Ginger Henry, Prattville Baptist, Dr. Kristi Witcher, Eric

Morgan, Dr. Deric Jones, Andalusia, Mobile Infirmary and Baptist

South committed predicate acts, made false statements and

otherwise conspired to ruin the plaintiff’s professional

reputation because plaintiff constantly complaint about and

refused to engage in violations of federal and state law all

conduct protected by law and designed to protect patients.

 65.     Specifically, they had him transferred each time he

complained about federal and state law violations and ultimately

contributed to and encouraged his termination on 2017 thru its

predicate acts and false statements. They continue to malign his

character by giving negative references and discouraging him

from working at their own and other health care facilities

throughout the state.      Furthermore, these defendants committed

the acts identified in Charts 1-5.

 66.        As a direct and proximate result of the aforesaid, the

plaintiff suffered termination of employment, lost wages, lost

opportunities, lost wages and extreme emotional and physical

distress.

   WHEREFORE, the plaintiff prays that this Court will grant



                                          27
         Case 2:19-cv-02041-GMB Document 65 Filed 03/16/20 Page 28 of 42
judgment against the defendant in an amount beyond the

jurisdictional minimum of this court, punitive damages and grant

such other relief as is just and appropriate.

    COUNT TEN (GINGER HENRY – EMTALA RETALIATION, DEFAMATION &

             INTERFERENCE WITH BUSINESS RELATIONSHIPS)

 67.     The plaintiff incorporates by reference paragraphs one

through sixty-six as if fully set out herein.

 68.     Ginger Henry, while serving as CEO of Prattville

Baptist, retaliated against the plaintiff for the plaintiff

reporting unlawful opioid prescription practices at Prattville

Baptist. She chastised him, caused him to be transferred and

ultimately caused his termination in 2017 by making false

statements, derogatory remarks about his unwillingness to play

ball and negative comments suggesting that he was not a

competent physician.   These statements were false, defamatory

and misleading as it was a pre-text for her disdain for the

Plaintiff engaging in protected conduct.      The Plaintiff was

injured, ultimately, by the loss of his contract with Team

Health and Baptist Health Systems and privileges at Baptist

Health Systems.   Furthermore, defendant Henry committed the

following acts:

        a. Ginger Henry specifically told Dr. Cuba and Team

Health that she wanted Dr. Milner terminated;

        b. caused Dr. Milner to lose gainful opportunities at

other Team Health affiliates;

        c.   other acts identified in Charts 1-5



                                       28
          Case 2:19-cv-02041-GMB Document 65 Filed 03/16/20 Page 29 of 42
  69. As a direct and proximate result of the aforesaid, the

plaintiff suffered termination, lost wages, lost opportunities,

extreme emotional and physical distress.

  WHEREFORE, the plaintiff prays that this Court will grant

judgment against the defendant in an amount beyond the

jurisdictional minimum of this court, punitive damages and grant

such other relief as is just and appropriate.

    COUNT ELEVEN - (BAPTIST MONTGOMERY AND PRATTVILLE BAPTIST -

     FALSE CLAIMS ACT/ANTI-KICKBACK WHISTLEBLOWER VIOLATIONS)

       70.   The plaintiff incorporates by reference paragraphs

one through sixty-nine as if fully set out herein.

       71. In May 2014, Plaintiff was assigned to the toxic

Prattville “opioid factory.”

       72. At all times mentioned herein, it became and was the

duty of Baptist Montgomery and Prattville Baptist to exercise

due care and caution in the examination, treatment and diagnosis

of the patients with possible opioid addictions and to ensure

that it responsibly prescribed opioids to avoid both addiction

and unnecessary costs to Medicaid and other subsidized health

care for patients in this rural and poor area.

     73. The Plaintiff complained about the opioid prescription

and billing abuse to Baptist Montgomery, Prattville Baptist and

to Ginger Henry, then CEO, to no avail.

     74. Baptist Montgomery, Prattville Baptist and Baptist

Health, through its agents Eric Morgan and Ginger Henry

of Prattville Baptist, were guilty of and conspired to terminate



                                        29
          Case 2:19-cv-02041-GMB Document 65 Filed 03/16/20 Page 30 of 42
the plaintiff for reporting opioid prescription and unnecessary

prescription costs borne primarily by people with government

health care. Upon information and belief, the pressure to

overprescribe came directly from the opioid industry which

oftentimes pays doctors and emergency medical facilities for

excessive opioid prescriptions.      Furthermore, defendant Baptist

Health thru Baptist Montgomery and Prattville Baptist committed

the acts identified in Charts 1-5.

    75.    As a direct and proximate result of the aforesaid, the

plaintiff suffered lost wages, gainful employment, lost

opportunities and extreme emotional and physical distress.

   WHEREFORE, the plaintiff prays that this        Court will grant

judgment against the defendant in an amount beyond the

jurisdictional minimum of this court, punitive damages and grant

such other relief as is just and appropriate.

     COUNT TWELVE - BAPTIST MONTGOMERY AND PRATTVILLE BAPTIST

                        (RESPONDEAT SUPERIOR)

   76.    The plaintiff hereby incorporates the allegations in

paragraph's one through seventy-five of this complaint as if set

out fully herein.

   77.    From 2011 to 2017, defendant Baptist Montgomery,

Prattville Baptist and Baptist Health owned, operated,

maintained, managed and/or controlled a certain emergency

medical facilities such as Prattville Baptist, Baptist Health

Montgomery and Baptist Health. The defendant provided rooms,

laboratories, technicians, and nursing services for patients



                                        30
           Case 2:19-cv-02041-GMB Document 65 Filed 03/16/20 Page 31 of 42
confined in said facility.

    78. From 2011 to 2017, the plaintiff served as an ER

  physician in said facilities.

    79. It was the duty as aforesaid, by and through its

licensed agents, servants and employees, to exercise ordinary

care and caution in the care and treatment of ER patients and

compliance with federal EMATALA, FCA, AKS & 42 U.S.C. 1981.

    80. Not regarding its duty as defined above, the defendant,

by and through its authorized agents, servants, and employees,

was guilty of retaliating against the plaintiff for reporting

violations of and attempting to follow these federal law.

    81. As a direct and proximate result of the aforesaid, the

plaintiff suffered termination of employment, lost contracts,

extreme emotional distress, lost wages and other damages.

  WHEREFORE, the plaintiff prays that this        Court will grant

judgment against the defendant in an amount beyond the

jurisdictional minimum of this court, punitive damages and grant

such other relief as is just and appropriate.

    COUNT THIRTEEN - BAPTIST MONTGOMERY, PRATTVILLE BAPTIST AND

                BAPTIST HEALTH (CORPORATE LIABILITY)

     82.   The plaintiff hereby incorporates the allegations in

paragraph's one through eighty-one of this complaint as if set

out fully herein.

     83. From 2011 to 2017 and at all times referenced

hereinabove, the defendant Baptist Montgomery, Prattville

Baptist and Baptist Health’s supervisors, physicians, nurses,



                                         31
           Case 2:19-cv-02041-GMB Document 65 Filed 03/16/20 Page 32 of 42
independent contractors, employees, including but not limited to

and its affiliate Eric Morgan and Ginger Henry of Prattville

Baptist, Baptist Health and treating nurses herein, acted for

defendant Baptist Montgomery, Prattville Baptist and Baptist

 East, under defendant Baptist Montgomery, Prattville Baptist

and Baptist Health’s control and authority. Defendant

Baptist Montgomery, Prattville Baptist and Baptist Health’s

supervisors, physicians, nurses, independent contractors,

employees, including but not limited to Eric Morgan

and prescribing physicians herein, acted within the line and

scope of their authority.      The defendant Baptist Montgomery,

Prattville Baptist and Baptist Health had supreme control and

direction of its supervisors, physicians, nurses, independent

contractors, employees, including but not limited to Dr. Eric

Morgan and Ginger Henry of Prattville Baptist.

Defendant Baptist Montgomery, Prattville Baptist and Baptist

Health defined their duties and the manner in which they

executed their duties and other wise held them out and/or

permitted their appearance as its agents.

     84.    At all times mentioned herein, there was an absence

of company policies, written or oral, which foster the

appropriate resolution of EMATALA, prescription fraud and

discrimination reports like the ones involving the plaintiff

Furthermore, the defendant Baptist Montgomery, Prattville

Baptist and Baptist Health failed to provide proper supervision,

proper investigation into the background of the above named and



                                         32
           Case 2:19-cv-02041-GMB Document 65 Filed 03/16/20 Page 33 of 42
physicians and staff and proper training regarding

whistleblowers claims.

     85.   As a direct and proximate result of the aforesaid, the

 plaintiff suffered loss of employment, lost wages, lost

 opportunity, extreme emotional and physical distress.

     WHEREFORE, the plaintiff prays that this Court will grant

judgment against the defendant in an amount beyond the

jurisdictional minimum of this court, punitive damages and grant

such other relief as is just and appropriate.

    COUNT FOURTEEN (BAPTIST MONTGOMERY, PRATTVILLE BAPTIST AND

   GINGER HENRY – 42 U.S.C. 1981 WHISTLE BLOWER RETALIATION AND

                            DISCRIMINATION)

     86.   The plaintiff incorporates by reference paragraphs one

through eighty-five as if fully set out herein.

     87.   On or around March 2011 to 2017 Ginger Henry was a

high level manager for Baptist Health Montgomery and Prattville

Baptist.

     88. Ginger Henry is a known racist per reports from

co—workers.    She is also a white female and the plaintiff is a

black male.    Ginger Henry, Baptist Montgomery, and Prattville

Baptist, belittled the plaintiff’s claims about violations of

federal law and treated him negatively because of his race.

    89. Baptist Montgomery, Prattville Baptist and Baptist Health

permitted Ginger Henry to make negative comments about and

ultimately adopted and ratified her views by assisting in the

firing of the plaintiff in retaliation for this and a series of



                                         33
            Case 2:19-cv-02041-GMB Document 65 Filed 03/16/20 Page 34 of 42
reports he made about violations of federal law, including 42

U.S.C. 1981, designed to protect whistle blowers and then

preventing him from getting work at other agencies it controlled

or had influence with.     Furthermore, defendant Baptist Health

thru Ginger Henry and Prattville Baptist committed the acts

identified in Charts 1-5.

        WHEREFORE, the plaintiff prays that this Court will grant

judgment against the defendant in an amount beyond the

jurisdictional minimum of this court, punitive damages and grant

such other relief as is just and appropriate.

        COUNT FIFTEEN – BAPTIST MONTGOMERY, PRATTVILLE BAPTIST,

   BAPTIST SOUTH AND BAPTIST HEALTH (INTERFERENCE WITH BUSINESS

                              RELATIONSHIPS)

    90. The plaintiff hereby incorporates the allegations in

paragraph's one through eighty-nine of this complaint as if set

fully herein.

  91.    Defendant Baptist Montgomery, Prattville Baptist and

Ginger Henry contacted or influenced multiple health care

entities and encouraged them not to employ the Plaintiff, this

includes but is not limited to Vaughan, Team Health and its

affiliates.    This interference was a direct result and because of

the plaintiff’s complaints about unlawful discrimination, ER

discharges and irregular opioid prescriptions. Said conduct

amounts to a violation of the common law prohibition against

unlawful interference with business relationships. Furthermore,

defendant Baptist Health thru Baptist Montgomery, Baptist Health,



                                          34
               Case 2:19-cv-02041-GMB Document 65 Filed 03/16/20 Page 35 of 42
Baptist South and Prattville Baptist committed acts identified in

Charts 1-5.

        92.    As a direct and proximate result of the aforesaid

breaches the plaintiff suffered termination, lost business

opportunities, lost wages, extreme emotional and physical

distress.

        WHEREFORE, the plaintiff prays that this Court will grant

judgment against the defendant in an amount beyond the

jurisdictional minimum of this court, punitive damages, attorney

fees and costs and grant such other relief as is just and

appropriate.

    COUNT SIXTEEN - BAPTIST MONTGOMERY, PRATTVILLE BAPTIST AND

 GINGER HENRY & ERIC MORGAN (DEFAMATION & FALSE CLAIMS/ANTI-KICK

                       BACK WHISTLEBLOWER RETALIATION)

    93.       The plaintiff hereby incorporates the allegations in

paragraph's one through ninety-two of this complaint as if set

out fully herein.

  94.         From 2011 to present, Defendant Baptist Montgomery,

Prattville Baptist, Eric Morgan and Ginger Henry made false and

defamatory statements accusing the Plaintiff of poor job

performance and of being an angry person in order to sway

affiliates and partners from hiring the Plaintiff. Ginger Henry

falsely stated that her mother was unhappy with plaintiff’s care

and that plaintiff provided substandard care to her mother.

These statements were false and made in retaliation of the

Plaintiff’s reports about Prattville Baptist opioid fraud and



                                             35
          Case 2:19-cv-02041-GMB Document 65 Filed 03/16/20 Page 36 of 42
excessive prescription policy and EMTALA infractions.

Furthermore, defendant Baptist Health thru Baptist Montgomery,

Prattville Baptist, Ginger Henry and Eric Morgan committed the

acts identified in Charts 1-5.

   95.    As a direct and proximate result of the aforesaid

breaches and fraud, the plaintiff suffered lost wages, lost

employment, lost opportunities, death, extreme emotional and

physical distress.

  WHEREFORE, the plaintiff prays that this Court will grant

judgment against the defendant in an amount beyond the

jurisdictional minimum of this court, punitive damages, attorney

fees and costs and grant such other relief as is just and

appropriate.

    COUNT SEVENTEEN (BAPTIST MONTGOMERY, PRATTVILLE BAPTIST AND

         BAPTIST SOUTH – EMTALA WHISTLEBLOWER RETALIATION)

  96.     The plaintiff incorporates by reference paragraphs one

through ninety-five as if fully set out herein.

  97.     In 2017, Baptist Montgomery and Baptist South

retaliated against the Plaintiff for reporting to its medical

director its failure to properly respond to a young male in a

motor vehicle accident who ultimately died.        Also, on or around

2014 a nurse at Prattville Baptist changed the plaintiff’s order

to send a patient to an inferior ER and the plaintiff reported

this violation to appropriate parties. Said defendant used both

of these lawfully mandated reports to, ultimately, get the

Plaintiff terminated from the system. In addition, these



                                        36
             Case 2:19-cv-02041-GMB Document 65 Filed 03/16/20 Page 37 of 42
defendants committed acts identified in Charts 1-5.

  98. As a direct and proximate result of the aforesaid, the

plaintiff suffered termination, lost wages, lost opportunities,

extreme emotional and physical distress.

  WHEREFORE, the plaintiff prays that this Court will grant

judgment against the defendant in an amount beyond the

jurisdictional minimum of this court, punitive damages and grant

such other relief as is just and appropriate.

     COUNT EIGHTEEN (DR. KRISTI WITCHER – EMTALA WHISTLEBLOWER

         RETALIATION, DEFAMATION & INTERFERENCE WITH BUSINESS

                               RELATIONSHIPS)

  99.      The plaintiff incorporates by reference paragraphs one

through ninety-eight as if fully set out herein.

  100.     Dr. Kristi Witcher retaliated against the plaintiff

while serving as CEO of Prattville South for the plaintiff

reporting unlawful EMTALA violations while at Baptist South. She

chastised him, caused him to be transferred and ultimately caused

his termination in 2017 by making derogatory remarks about his

unwillingness to play ball and that he was not a competent

physician.     These statements were false, defamatory and

misleading as it was a pre-text for her disdain for the Plaintiff

engaging in protected conduct.        The Plaintiff was injured,

ultimately, by the loss of his contract with Team Health and

Baptist Health Systems and privileges at Baptist Health Systems.

Furthermore, defendant Kristi Witcher committed the acts

identified in Charts 1-5.



                                           37
             Case 2:19-cv-02041-GMB Document 65 Filed 03/16/20 Page 38 of 42
  101. As a direct and proximate result of the aforesaid, the

plaintiff suffered termination, lost wages, lost opportunities,

extreme emotional and physical distress.

  WHEREFORE, the plaintiff prays that this Court will grant

judgment against the defendant in an amount beyond the

jurisdictional minimum of this court, punitive damages and grant

such other relief as is just and appropriate.

    COUNT NINETEEN (DR. JON CUBA, MD, DR. NEIL JOHNS, DR. JOHN

  LEWIS – EMTALA WHISTLEBLOWER RETALIATION, FALSE CLAIM AND ANTI

  KICKBACK WHISTLEBLOWER RETALIATION, 42 USC 1981 WHISTELEBLOWER

          RETALIATION, DEFAMATION & INTERFERENCE WITH BUSINESS

                               RELATIONSHIPS)

   102.     The plaintiff incorporates by reference paragraphs one

through one hundred and one as if fully set out herein.

   103.     Dr. Jon Cuba, Dr. Neil Johns and Dr. John Lewis

retaliated against the plaintiff while serving as executives at

Team Health for the plaintiff reporting unlawful opioid

prescription practices at Prattville Baptist and EMTALA

violations at Baptist South and Andalusia. They each chastised

him, caused him to be transferred and ultimately caused his

termination in 2017 by making derogatory remarks about his

unwillingness to play ball and that he was not a competent

physician.     These statements were false, defamatory and

misleading as it was a pre-text for her disdain for the Plaintiff

engaging in protected conduct.        The Plaintiff was injured,

ultimately, by the loss of his contract with Team Health and



                                           38
            Case 2:19-cv-02041-GMB Document 65 Filed 03/16/20 Page 39 of 42
Baptist Health Systems and privileges at Baptist Health Systems.

Furthermore, defendant Defendants Cuba, Johns and Lewis

committed the acts identified in Charts 1-5.

   104. As a direct and proximate result of the aforesaid, the

plaintiff suffered termination, lost wages, lost opportunities,

extreme emotional and physical distress.

  WHEREFORE, the plaintiff prays that this Court will grant

judgment against the defendant in an amount beyond the

jurisdictional minimum of this court, punitive damages and grant

such other relief as is just and appropriate.

        COUNT TWENTY (DR. DERIC JONES, MD – 42 U.S.C. 1981

      DISCRIMINATION, INTERFERENCE WITH BUSINESS RELATIONS &

                                DEFAMATION)

     105.    The plaintiff incorporates by reference paragraphs

one through one hundred and four as if fully set out herein.

     106.    On or around March 2014, Dr. Deric Jones and Ginger

Henry were high level managers for Baptist Health Montgomery and

Prattville Baptist.

     107. Dr. Deric Jones is a known racist per reports from

co-workers.     He is also a white male and the plaintiff is a

black male.     Dr. Deric Jones, belittled the plaintiff’s claims

about violations of federal law and treated him negatively

because of his race.

    108. Dr. Deric Jones put in motion an effort to brand the

Plaintiff as a trouble maker and ultimately his negative

attitude about the Plaintiff and complaints to Team Health about



                                          39
            Case 2:19-cv-02041-GMB Document 65 Filed 03/16/20 Page 40 of 42
the Plaintiff led to the plaintiff’s termination. Dr. Deric

Jones retaliated against the plaintiff for the Plaintiff making

reports about Dr. Jones’ violations of federal law, including 42

U.S.C. 1981.     Dr. Jones then participated in the conspiracy

herein and prevented the Plaintiff from getting work at other

agencies that Dr. Jones had influence with and he otherwise

promulgated false rumors about the Plaintiff’s competence.

Specifically, he contacted the VA in Birmingham in 2018 and

caused the plaintiff to lose a job opportunity there.

    109.    Furthermore, defendant Deric Jones committed the acts

identified in Charts 1-5.

    110.    As a result, the plaintiff was terminated and

defendant unlawfully interfered with plaintiff’s ability to

contract for services throughout Alabama.

  WHEREFORE, the plaintiff prays that this Court will grant

judgment against the defendant in an amount beyond the

jurisdictional minimum of this court, punitive damages and grant

such other relief as is just and appropriate.

      COUNT TWENTY-ONE – (ST. VINCENT’S BLOUNT - DEFAMATION &

              INTERFERENCE WITH BUSINESS RELATIONSHIPS)

   111.    The plaintiff incorporates by reference paragraphs one

through one hundred and ten as if fully set out herein.

   112. St. Vincent’s Blount made “false statements” about Dr.

Milner primarily through evaluations that were designed to

capitalize on and promote the narratives created by its

disgruntled colleagues named herein.



                                          40
             Case 2:19-cv-02041-GMB Document 65 Filed 03/16/20 Page 41 of 42
    113. STV Blount chastised Dr. Milner, caused him to be

transferred and, ultimately, caused his termination in 2017 by

making derogatory remarks to Team Health about his “unwillingness

to play ball” and negative comments about his competence as a

physician.     More specifically, the plaintiff will show that St.

Vincent’s Blount contacted Dr. Cuba at Team Health and made

“false statements” to Dr. Cuba about Dr. Milner to promulgate

this false narrative and in an effort to have Dr. Milner removed

from rotations without just cause.        Even more, defendant STV

Blount committed the following acts:

       a.    Defendant Cuba at Team Health told the plaintiff, in

2017, that St. Vincent’s administration keeps making negative

comments about the plaintiff and that his name keeps coming up;

       b.    Defendant Cuba said he did not like what he was

hearing from St. Vincent’s about the plaintiff;

       c.    St. Vincent’s administration did evaluations with

false narratives about the plaintiff.

       d. committed acts identified in Charts 1-5.

     114. These statements are alleged to be and were false,

defamatory and misleading as it was a pre-text for its disdain

for the Plaintiff’s propensity to engage in protected conduct.

The complaint alleges circumstantially and inferentially that its

comments became a part of his employment record and were relied

on by Team Health to terminate Dr. Milner.          The Plaintiff was

injured, ultimately, by the loss of his contract with Team Health

and Baptist Health Systems and the loss of privileges at Baptist



                                           41
          Case 2:19-cv-02041-GMB Document 65 Filed 03/16/20 Page 42 of 42
Health Systems and other entities.

    115. The above alleges a sufficient action for employment defamation

against STV Blount and interference with business relationships as false

statements driven by a personal vendetta cannot, by definition, be

privileged or protected communication.

            PLAINTIFF DEMANDS TRIAL BY STRUCK JURY

                            Respectfully Submitted,

                            s/Lee Wendell Loder
                            Lee Wendell Loder
                            Attorney for Plaintiff
                            Loder, P.C.
                            P.O. Box 13545
                            Birmingham, AL 35203
                            (205)326-0566
                            lloder@loderpc.com

                     E. CERTIFICATE OF SERVICE

      I hereby certify that a copy of the above was served on counsel
for the defendants by electronic filing and by US mail, postage
prepaid to defendants who have not entered and appearance on this
the 16th day of March, 2020.

                            s/Lee Wendell Loder
                            Lee Wendell Loder




                                        42
